Case: 1:09-cv-01775 Document #: 1108 Filed: 01/30/20 Page 1 of 4 PagelD #:20158

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
SECURITIES AND
EXCHANGE COMMISSION,
Plaintiff, Case No.: 09-CV-1775
V. Magistrate Judge Gilbert
THE NUTMEG GROUP, LLC,
RANDALL GOULDING,
DAVID GOULDING,
Defendants,

DAVID GOULDING, INC., DAVID SAMUEL, LLC,
FINANCIAL ALCHEMY, LLC, PHILLY FINANCIAL, LLC,
and ERIC IRRGANG

Relief Defendants.

 

FINAL JUDGMENT AS TO RELIEF DEFENDANTS
DAVID GOULDING, INC. AND DAVID SAMUEL, LLC

The Securities and Exchange Commission having filed a Complaint (Docket No. 1) and
an Amended Complaint (Docket No. 314) and Relief Defendants David Goulding, Inc. and
David Samuel, LLC (collectively, the “Relief Defendants”) having entered a general appearance
and consented to the Court’s jurisdiction over Relief Defendants and the subject matter of this
action; consented to entry of a partial judgment in which Relief Defendants waived findings of
fact and conclusions of law (except as to the findings of fact and conclusions of law in the
Court’s Memorandum Opinion and Order on Summary Judgment (Docket No. 795)) and any
right to appeal from the partial judgment (Docket No. 994); and the Court having considered the

evidence and the parties’ submissions and arguments regarding appropriate remedies, the Court
Case: 1:09-cv-01775 Document #: 1108 Filed: 01/30/20 Page 2 of 4 PagelD #:20159

hereby enters this Final Judgment based on the findings of fact and conclusions of law set forth
in a Memorandum and Opinion on Disgorgement from David Goulding, David Goulding, Inc.

and David Samuel, LLC (Docket No. 1105):

I.

IT IS ORDERED, ADJUDGED, AND DECREED that David Goulding, Inc. is liable
for disgorgement of $3,317, representing profits gained as a result of the Defendants Randall
Goulding’s and David Goulding’s violations of the Advisers Act, together with prejudgment
interest thereon in the amount of $2,077. David Goulding, Inc. shall satisfy this obligation by
paying $5,395 to the Securities and Exchange Commission within 30 days after entry of this
Final Judgment. David Goulding, Inc. may transmit payment electronically to the Commission,
which will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
be made directly from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. David Goulding, Inc. may also pay by certified
check, bank cashier’s check, or United States postal money order payable to the Securities and
Exchange Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; David Goulding, Inc. as a relief defendant in this action; and specifying that payment
is made pursuant to this Final Judgment. David Goulding, Inc. shall simultaneously transmit
photocopies of evidence of payment and case identifying information to the Commission’s

counsel in this action. By making this payment, David Goulding, Inc. relinquishes all legal and

equitable right, title, and interest in such funds and no part of the funds shall be returned to
Case: 1:09-cv-01775 Document #: 1108 Filed: 01/30/20 Page 3 of 4 PagelD #:20160

Defendant. The Commission shall send the funds paid pursuant to this Final Judgment to the
United States Treasury.

The Commission may enforce the Court’s judgment for disgorgement and prejudgment
interest by moving for civil contempt and/or through other collection procedures authorized by
law at any time after 30 days following entry of this Final Judgment. David Goulding, Inc. shall
pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

II.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that David Samuel,

LLC is liable for disgorgement of $9,769, representing profits gained as a result of the
Defendants Randall Goulding’s and David Goulding’s violations of the Advisers Act, together
with prejudgment interest thereon in the amount of $5,796. David Samuel, LLC shall satisfy this
obligation by paying $15,566 to the Securities and Exchange Commission within 30 days after
entry of this Final Judgment. David Samuel, LLC may transmit payment electronically to the
Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.
Payment may also be made directly from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. David Samuel, LLC may also pay by certified
check, bank cashier’s check, or United States postal money order payable to the Securities and
Exchange Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; David Samuel, LLC as a relief defendant in this action; and specifying that payment

is made pursuant to this Final Judgment. David Samuel, LLC shall simultaneously transmit
Case: 1:09-cv-01775 Document #: 1108 Filed: 01/30/20 Page 4 of 4 PagelD #:20161

photocopies of evidence of payment and case identifying information to the Commission’s
counsel in this action. By making this payment, David Samuel, LLC relinquishes all legal and
equitable right, title, and interest in such funds and no part of the funds shall be returned to
Defendant. The Commission shall send the funds paid pursuant to this Final Judgment to the
United States Treasury.

The Commission may enforce the Court’s judgment for disgorgement and prejudgment
interest by moving for civil contempt and/or through other collection procedures authorized by
law at any time after 30 days following entry of this Final Judgment. David Samuel, LLC shall
pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

Ill.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

SO ORDERED thisS© day of January,.2020. Ny

YON, JEFFREY T. GILBERT

 
